Upon the original consideration of this case, we labored under the impression that the answers to the interrogatories introduced by the plaintiff, wherein it was stated that, when the fireman discovered the intestate, she was looking towards the train, was not contradicted, but upon a more careful consideration of the evidence, we find that there was sufficient dispute on this point as to make it a question for the jury as to whether or not the intestate was guilty of subsequent negligence, that is, continuing her way across after becoming aware of the approach of the train. This being a question for the jury, it was also open to them to find that the enginemen were guilty of proximate, subsequent negligence in failing to blow the whistle. True, the intestate was not far from the train when discovered by the fireman, but the train was going slowly, and it was open to the jury to find that a quick, loud blast of the whistle may have informed her of the danger in time to arrest her progress. A. G. S. R. R. v. McWhorter, 156 Ala. 269, 47 So. 84; A. G. S. R. R. v. Sanders, 203 Ala. 57, 82 So. 17, and cases there cited.
We therefore hold that the trial court erred in giving the general charge for the defendant as to the entire complaint, and the rehearing is granted, the judgment of affirmance is withdrawn, and the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
SAYRE, GARDNER, and MILLER, JJ., concur.